Citation Nr: 1024397	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active U.S. Marine Corps service from January 
1964 to January 1967.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 2007 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for bilateral hearing loss.  The RO subsequently 
implicitly reopened the claim.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  A copy of the transcript of this 
hearing has been associated with the claims file.

At the time of hearing, the Veteran submitted additional 
evidence and waived initial consideration of this evidence by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
bilateral hearing loss in a July 2000 decision and the 
Veteran did not appeal.

2.  Evidence obtained since the July 2000 decision denying 
service connection for bilateral hearing loss is new and 
relates to an unestablished fact necessary to substantiate 
the claim.

3.  The Veteran has bilateral hearing loss that is 
attributable to inservice noise exposure.



CONCLUSIONS OF LAW

1.  The July 2000 Board decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000); currently, 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been obtained since the 
July 2000 decision regarding bilateral hearing loss and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has considered the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002), as the law relates 
to this case.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
reopens the claim and grants the claim upon the merits.  
Given the full grant of the benefit sought before the Board, 
it is not necessary to address efforts to comply with the 
VCAA.

New and Material Evidence

In a July 2000 decision, the Board denied entitlement to 
service connection for bilateral hearing loss.  This decision 
was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000); currently, 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).  In January 
2007, the Veteran filed to reopen the claim.  The Board notes 
that the RO implicitly reopened the Veteran's claim in the 
statement of the case.  The Board, however, is required to 
address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  With these considerations, 
the Board must now review all of the evidence which has been 
received from the Veteran or otherwise associated with the 
claims folder since the last final decision in July 2000.  At 
this stage, the credibility of evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the July 2000 decision, the Board found that there was no 
competent evidence demonstrating that the Veteran's current 
hearing loss disability was of service origin or became more 
severe during service.  Pursuant to the claim to reopen, the 
RO obtained a March 2008 VA audiological examination.  The 
examiner indicated that providing an opinion would require 
speculation.  The Veteran also provided testimony before the 
undersigned during which he provided details regarding his 
contentions.

The Board first notes that a VA examination is not provided 
prior to new and material evidence having been obtained.  
38 C.F.R. § 3.159.  Thus, in this case, development has been 
completed pursuant to the claim being reopened by the RO.  
Further, there is now a medical opinion of record and the 
Veteran's testimony.  This evidence relates to the 
unestablished fact of whether the current hearing loss 
disability is attributable to service.  Thus, the Board finds 
new and material evidence has been received.  This evidence 
is not cumulative or redundant of previously submitted 
evidence.  The claim is reopened.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385. 

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the hearing loss became manifest 
to a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
See 38 C.F.R. § 3.303(b).
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  See 38 C.F.R. § 
3.306.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he incurred his hearing loss during 
service or that it increased in severity during service.  The 
Veteran credibly testified, that although his DD Form 214 
indicates that he was a teletype operator, he had other 
duties during service.  He described and submitted pictures 
regarding being close to firing weapons during service, 
including operating a Howitzer.  The Veteran testified that 
he had no post-service noise exposure.

The available service treatment records include an entrance 
January 1964 report of medical examination, with record of 
audiometric findings.  The puretone thresholds, in decibels, 
have been converted from the American Standards Associations 
(ASA) (the standard used prior to October 1967) to 
International Standard Organization (ISO) format (the 
standard currently used):

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
10
--
50
LEFT
10
0
0
--
30

No findings were reported at 3000 Hertz.

The clinician completing the record documented that the 
Veteran had defective hearing.  Thus, at the time of entrance 
into service, the Veteran had a hearing loss disability in 
the right ear, but only evidence of some hearing loss in the 
left.  See 38 C.F.R. § 3.385, Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Thus, there was a pre-existing disability 
in the right ear, and the presumption of soundness does not 
apply to the right ear disability.  See 38 C.F.R. § 3.304(b).

There is no further record of hearing loss or audiometric 
findings in the service treatment records.  This is no report 
of separation examination.  This record is presumed missing, 
and the Board is aware of the heightened duties in such a 
case.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Veteran has consistently related that he was given a 
separation examination.  He also has written and testified 
that he went to a VA hospital shortly after service, in 1967, 
and had a hearing test completed at this time.  Despite 
repeated efforts to obtain these records, these records have 
not been located.  The Veteran has indicated, though, that at 
the time of the hearing test at the VA facility he was told 
that his hearing was "really bad."

The first post-service record of a hearing disability is 
dated in February 1993.  The audiometric findings show a 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The 
Veteran answered that he had been exposed to nose so loud 
that he had to shout all the time to be heard in a current or 
previous job and while in service.  In a March 1995 VA 
record, a clinician wrote that the Veteran had experienced 
hearing loss for several years.

In a March 1997 letter, the Veteran's spouse wrote that the 
Veteran had gone to have his hearing tested during service 
(January 1967) or immediately after service (February 1967).  
She indicated that he went to VA in 1971 because his ears 
were getting worse.  She knew that the Veteran returned to VA 
several times for his hearing loss.  In another letter, the 
Veteran's sister wrote, that in January 1967, while home on 
leave from service, the Veteran went to VA to have a hearing 
test performed.

The Veteran underwent a March 2008 VA examination.  The 
Veteran reported to the examiner that post-service noise 
exposure consisted of recreational hunting and exposure to 
diesel engine noise as a truck driver.  Testing completed at 
this time showed puretone thresholds, in decibels, as 
follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
25
65
90
90
LEFT
10
25
75
95
100
The Veteran had word recognition of 96 percent in the right 
ear and 80 percent in the left ear.

The examiner wrote that the service treatment records 
indicated hearing loss in the right ear at the time of 
entrance into service and that no records were available from 
the time of discharge.  The examiner opined that it was not 
possible to delineate the etiology of the hearing loss.  She 
continued that, "[a]lthough it is possible that the hearing 
loss may have been aggravated in the service, the ratio of 
possibility is so difficult to determine that it would only 
be speculative."

Analysis

The Board finds that service connection is warranted for 
bilateral hearing loss.  There are some inconsistencies of 
record, to include the Veteran previously indicating that he 
had post-service sources of noise exposure, whereas he is 
currently testified that he had no post-service noise 
exposure.  Further, in 1995, he reported he had hearing loss 
for "several years" when he had been out of service for 
more than twenty years.  Overall, however, the Board finds 
that the Veteran has credibly written and testified that he 
had a hearing loss disability that noticeably began or 
worsened during service.  Based on his testimony, exposure to 
excessive noise is conceded.  Evidence of file documents that 
the Veteran has a current bilateral hearing loss disability 
as defined by VA.  See 38 C.F.R. § 3.385.  The remaining 
element that needs to be satisfied is evidence of a nexus 
between the current hearing loss and the noise exposure in 
service.  The only medical opinion of record is speculative, 
and it is of no probative value.  See Jones v. Shinseki, 23 
Vet. App. 382 (2010).

Based on the Veteran's assertions of continuity of 
symptomatology, which are supported by the lay statements 
written by his spouse and sister, the Board finds that this 
element is satisfied, when resolving all reasonable doubt in 
the Veteran's favor.  That is, the Board finds that the 
evidence is sufficient to substantiate that the right ear 
hearing loss was aggravated by service and left ear hearing 
loss was incurred in service.  See 38 C.F.R. § 3.102, 3.303, 
3.304(b), 3.306.

In view of the foregoing and resolving all reasonable doubt 
in the Veteran's favor, the Board finds that service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2009).











ORDER

New and material evidence having been received, the claim for 
bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted, on 
the basis of aggravation for the right ear, and on a direct 
basis for the left ear.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


